Citation Nr: 1045967	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-29 625	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a payment earlier than September 1, 2006, for 
nonservice-connected disability pension benefits and special 
monthly pension based upon the need for aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the RO developed the issue on appeal as 
entitlement to an earlier effective date for the award of 
entitlement to benefits, the Board finds the issue for appellate 
review is more appropriately addressed as listed on the title 
page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record in this case reveals that VA received 
correspondence from the Veteran on May 27, 2005, requesting 
entitlement to nonservice-connected disability pension benefits.  
In correspondence dated July 7, 2005, the RO notified the Veteran 
that his claim for entitlement to nonservice-connected disability 
pension benefits and special monthly pension based upon the need 
for aid and attendance was denied because his family income 
effective June 9, 2005, exceeded the maximum annual VA disability 
pension limit.  The Veteran was notified that he could reapply 
for pension when his income dropped or his medical expenses 
increased and he was informed that benefits may be awarded from 
the date of the claim for an appropriate adjustment based upon 
unreimbursed medical expenses for the period from July 1, 2005, 
to July 1, 2006, if received by the RO no later than December 31, 
2006.  On August 31, 2006, the RO received correspondence from 
the Veteran transmitting a VA Form 21-8416, Medical Expense 
Report, for expenses from July 1, 2005, to June 30, 2006, in 
support of his claim.  

The Board notes that the record is unclear as to the basis for 
the RO's July 7, 2005, note that benefits may be awarded for an 
adjustment based upon unreimbursed medical expenses for the 
period July 1, 2005, to July 1, 2006, if received by the RO no 
later than December 31, 2006, but that it may be assumed the RO 
considered the provisions of 38 C.F.R. § 3.660(b) to be 
potentially applicable.  There is no subsequent indication either 
that the RO specifically considered any regulatory provision that 
would have allowed for earlier payment based upon the receipt of 
unreimbursed medical expenses before December 31, 2006, or that 
it had been determined that these provisions did not apply.  
Therefore, the Board finds that additional development is 
required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
determine whether the provisions of 
38 C.F.R. § 3.660(b), or any other VA law 
or regulations possibly permitting an 
award of benefits from the date of the 
claim based upon the subsequent receipt of 
unreimbursed medical expenses, may be 
applicable in this case.  All development 
necessary to ascertain actual or 
anticipated income for the period from 
July 1, 2005, to July 1, 2006, should be 
conducted.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


